DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on October 22, 2020, February 12, 2021, August 17, 2021, and December 9, 2021 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.



Provisional Type Non-Statutory Obviousness Double Patenting Rejection with a Secondary Reference
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/664,617, hereafter , in view of Lu et al. (U.S. Patent Publication No. 2018/0331144 A1), as cited in the IDS and hereafter “Lu”. 
This is a provisional nonstatutory double patenting rejection.
Claims of the Instant Application
Claims of the 16/664,617 Application
Claim 1: A light emitting device comprising:
a substrate;
a first phosphor converted LED comprising a first semiconductor LED disposed on the substrate, a first wavelength converting structure disposed on a surface of the first semiconductor LED opposite from the substrate, a light emitting external surface located opposite from the substrate, and side walls extending from the substrate to the light emitting surface;
a second phosphor converted LED comprising a second semiconductor LED disposed on the substrate, a second wavelength converting structure disposed on a surface of the second semiconductor LED opposite from the substrate, a light emitting external surface opposite from the substrate, and side walls extending from the substrate to the light 
a side reflector disposed in the street on a side wall of the first phosphor converted LED and including one or more pigments that absorb light in at least a portion of the spectrum of light emitted by the first phosphor converted LED.
A light emitting device comprising:
a substrate;
a first phosphor converted LED pixel comprising a first LED disposed on the substrate, a first wavelength converting structure disposed on a surface of the first LED with the first LED between the first wavelength converting structure and the substrate, a first light emitting external surface located with the first phosphor converted LED pixel between the first light emitting external surface and the substrate, and a first set of side walls extending from the substrate to the first light emitting external surface;
a second phosphor converted LED pixel comprising a second LED disposed on the substrate, a second wavelength converting structure disposed on a surface of the second LED with the second LED between the second wavelength converting structure and the substrate, a second light emitting external surface located with the second phosphor converted LED pixel between the second light emitting external surface and the substrate, and a second set of side walls extending from the substrate to the second light emitting external surface, the second phosphor converted LED pixel being spaced apart from the first phosphor converted LED pixel by a street defined by the substrate and corresponding side walls of the respective first and second sets that face each other across the street;
a side reflector disposed in the street on the corresponding side wall of the first set, the side reflector including one or more pigments that absorb light in at least a portion of a spectrum of light emitted by the first phosphor converted LED pixel.



On the other hand, Lu teaches semiconductor LEDs 14+16+18 and a street 44.  See Lu, Abstract, FIG. 3.  Although Lu does not specify a width of less than about 0.10 millimeters, the Examiner notes that where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art 

One of ordinary skill in the art before the effective filing date would have recognized that the use of a semiconductor LED material would yield the predictable benefits of high efficiency and easy of manufacturing.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the street with specified width and semiconductor material LEDs as taught by Lu into the overall light emitting device with LEDs and a side reflector as taught by the ‘617 Application. 

2, 3, 4
5
5
6
6
7
7
8
8
9
9
10
10

11
12
12
13
13
14
14
15
15
16
16



No Prior Art Rejection Applied
 	No prior art rejection has been applied to claims 1-20.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  Examiner was unable to find the limitations of claims 17-20 which are indicated as being allowable.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829